DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See Publication US 20210247107 for Instant Application paragraphs.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:

FIG. 4’s reservoir 374 connected to three-way valve 380 as described in the specification ¶ 43.
FIG. 3A’s one-way valve lacks a reference character.
The drawings are objected to because the FIG. 1 arrow between 30 and 70 is pointing in the wrong direction.

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 111 and 270.

 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by ULF J. JONSSON (US 20160054040, hereinafter JONSSON).
Regarding claim 16, JONSSON discloses:
A method for operating a heating ventilation and air conditioning (HVAC) system comprising:
driving a liquid coolant from a condenser (28) to a compressor motor (42) during a startup (600) sequence of the compressor motor using a liquid coolant drive system (¶ 48; opening 408 for gravity feed), thereby cooling and lubricating the compressor motor; and
drawing (via valve 192) liquid coolant from the condenser to the compressor motor using a pressure differential (between condenser 28 and evaporator 30 via valve 192) between the condenser (438) and an evaporator (30) once the startup sequence (600) has completed.

Regarding claim 17, JONSSON discloses the limitations of claim 17. JONSSON additionally discloses:
wherein driving the liquid coolant comprises providing liquid coolant from the condenser (28) to a reservoir (440) and heating (¶ 49) the liquid coolant in the reservoir, thereby increasing a pressure of the liquid coolant (¶ 49).

Regarding claim 19, JONSSON discloses the limitations of claim 16. JONSSON additionally discloses:
wherein driving the liquid coolant comprises operating an electric pump (¶ 35; 130) disposed (FIG. 1) between an outlet of the condenser (28) and a liquid coolant inlet (112) of the compressor motor (42).


Regarding claim 20, JONSSON discloses the limitations of claim 16. JONSSON additionally discloses:
transitioning from driving the liquid coolant using the liquid coolant driving system (¶ 48; opening 408 for gravity feed) to drawing liquid coolant from the condenser to the compressor motor using a pressure differential (between condenser 28 and evaporator 30 via valve 192) between the condenser (28) and the evaporator (30) in response to the compressor motor (42) exceeding (600 at startup) a rotational speed (0).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WHITNEY I GRANT (US 2891391, hereinafter GRANT) in view of ULF J. JONSSON (US 20160054040, hereinafter JONSSON).
Regarding claim 1, GRANT discloses:
A heating ventilation and air conditioning (HVAC) system (FIG. 2) comprising:
a compressor (7) comprising a low pressure input and a high pressure output, the compressor driven by a motor (22), the motor including a liquid coolant flowpath (FIG. 1) configured to cool and lubricate the motor and having a liquid coolant input and a liquid coolant output;
an evaporator (4) in fluid communication with the compressor, the evaporator including a liquid coolant input, and a vapor coolant output, the vapor coolant output being connected to the low pressure input of the compressor;
a condenser (5) in fluid communication with the evaporator and the compressor, the condenser including a vapor cooling input and a liquid coolant output, the vapor cooling input being connected to a high pressure output of the compressor;
a first liquid coolant flowpath (17 to 12 to 15), including a liquid coolant drive system (12) connecting the liquid coolant output of the condenser to the input of a valve switching device (16);
a second liquid coolant flowpath (5 to 6 to 4) connecting the liquid coolant output of the condenser to the liquid input of the evaporator;
a third liquid coolant flowpath (15) connecting an output of the valve switching device to the liquid coolant inputs of the motor; and
a fourth liquid coolant flowpath (38) connecting the liquid coolant outputs of the motor to the liquid coolant input of the evaporator.
GRANT is silent regarding: a second liquid coolant flowpath connecting the liquid coolant output of the condenser to the liquid input of the evaporator and to a second input of the valve switching device.
 JONSSON teaches a heating ventilation and air conditioning (HVAC) system, having a compressor, condenser, evaporator, cooling line with pump to cool the compressor motor,
a first liquid coolant flowpath (102 to 180 to 130 to 192), including a liquid coolant drive system (130) connecting the liquid coolant output of the condenser (28) to the input of a valve switching device (192; ¶ 37 teaches that valve 192 is locatable at the end of line 190 making valve 192 a 3-way valve as 192 would be the junction between 190 and 114, further line 190 may connect from line 35 to 114);
a second liquid coolant flowpath (92 to 35 branch to 94 to 30 branch or to 190 to 192; ¶ 37 teaches that valve 192 is locatable at the end of line 190 making valve 192 a 3-way valve as it would be at the junction between 190 and 114, further line 190 may connect from line 35 to 114) connecting the liquid coolant output of the condenser (28) to the liquid input of the evaporator (30) and to a second input of the valve switching device (192).
JONSSON (¶ 38) employs valve 192 allow refrigerant to bypass directly through the line 190 and, thereby, save the energy of running the pump 130.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GRANT with the teachings of JONSSON to employ an energy saving bypass line and valve.

Regarding claim 2, GRANT as modified teaches the limitations of claim 1. JONSSON additionally teaches:
wherein the liquid coolant drive system (130) comprises an electric pump (¶ 35; 130).

Regarding claim 5, GRANT as modified teaches the limitations of claim 2. JONSSON additionally teaches:
wherein the electric pump (130) is disposed outside of the condenser (28).

Regarding claim 6, GRANT as modified teaches the limitations of claim 2. JONSSON additionally teaches:
further comprising a controller (200) controllably connected to the valve switching device (¶ 39), the electric pump (¶ 39) and the motor (¶ 39).

Regarding claim 8, GRANT as modified teaches the limitations of claim 1. JONSSON additionally teaches:
wherein the liquid coolant drive system (130) comprises a liquid coolant reservoir (104).

Regarding claim 9, GRANT as modified teaches the limitations of claim 8. JONSSON additionally teaches:
wherein a liquid coolant reservoir (440) is disposed above the motor (represented by 42), relative to a force of gravity, such that a liquid coolant is gravity fed from said reservoir to said motor when the valve switching device is in a first state.
JONSSON (¶ 48) teaches that the purging unit 400 with reservoir 440 is located at a height above the compressor bearings of motor 42 to facilitate gravity feed.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GRANT with the teachings of JONSSON to employ a gravity feed from the reservoir to cool compressor motor bearings with refrigerant fluid.

Regarding claim 10, GRANT as modified teaches the limitations of claim 8. GRANT as modified lacks an electric heater in the liquid coolant reservoir.
JONSSON additionally teaches:
wherein a liquid coolant reservoir (440) includes an electric heater (¶ 49) disposed within the liquid coolant reservoir (440).
JONSSON (¶ 49) teaches that heat may be added (e.g., via a resistive or other heating element) to build pressure in the vessel 440 to drive any return flows to the evaporator or compressor motor bearings.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GRANT with the teachings of JONSSON to employ heat added by an electric heater to build pressure in the vessel to drive flow to the compressor motor bearings.

Regarding claim 11, GRANT as modified teaches the limitations of claim 10. GRANT as modified lacks an electric heater in the liquid coolant reservoir and a controller configured to activate the electric heater at least 5 minutes prior to activating the motor.
JONSSON additionally teaches:
wherein the electric heater (¶ 49) is controllably coupled to a controller (200), and the controller is configured to activate the electric heater and the motor (42). It has been held that the optimization of a result-effective variable is obvious. In this, instance heating the refrigerant to build pressure in the vessel to drive flow to the compressor motor bearings. Therefore, because increased refrigerant flow is recognized as effecting the result of heating the refrigerant; the value of time taken to heat the refrigerant (activating the electric heater at least 5 minutes prior to activating the motor) is not a product of innovation but of ordinary skill and is obvious, see MPEP 2144.05(II).

Regarding claim 12, GRANT as modified teaches the limitations of claim 8. GRANT as modified lacks a valve between the condenser output and the reservoir.
JONSSON additionally teaches:
a valve (409) disposed in a first liquid coolant flowpath (444 to 407 to 408) between the liquid coolant output (408) of the condenser (484) and the input to the reservoir (104), and oriented such that liquid coolant flows from the condenser to the reservoir and is prevented from flowing from the reservoir to the condenser.
JONSSON (FIG. 2; ¶¶ 49-50) employs float switch 495 to determine the refrigerant amount within condenser 484 reservoir 440, when the float switch is determines that the refrigerant threshold level has been achieved and the controller opens valves 409 to flow refrigerant to the bearings. The opening of valves 409 inhibits refrigerant from flowing to the condenser from the reservoir.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GRANT with the teachings of JONSSON to employ valves to inhibit refrigerant from flowing to the condenser from the reservoir.

Regarding claim 13, GRANT as modified teaches the limitations of claim 1. GRANT as modified lacks R1233zd refrigerant.
JONSSON additionally teaches:
wherein the liquid coolant flowpath includes a liquid phase R1233zd(E) (CHCl=CH=CF3) refrigerant (¶ 17).
GRANT (Col. 1: 24-25) employs FREON 113 as a refrigerant. JONSSON (¶¶ 17 and 47) employs R1233zd as a refrigerant. Without unexpected results, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). R1233zd is an HFO (Hydro-fluoro-olefin) refrigerant that has a much lessened global warming potential than its HFC (Freon) alternatives.

Regarding claim 14, GRANT as modified teaches the limitations of claim 1. GRANT additionally teaches:
wherein the second liquid coolant flowpath (5 to 6 to 4) includes an expansion device (6) connecting the liquid coolant output of the condenser (5) to the liquid input of the evaporator (4).


Claim(s) 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRANT and JONSSON in further view of YOSHIE TOGANO (US 20210190394 with priority to JP2017198521A dated October 12, 2017, hereinafter TOGANO).
Regarding claim 3, GRANT as modified teaches the limitations of claim 2. JONSSON additionally teaches: wherein the condenser (28 and 102) has an integrated reservoir (104) and a pump (130) to move refrigerant (acting as lubricant) from a condenser sump to compressor bearings. 
GRANT as modified is silent regarding the electric pump being placed within the reservoir.
TOGANO teaches: a submersible pump (20) to move lubricant from a condenser sump to compressor bearings.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GRANT and JONSSON with the teachings of TOGANO to rearrange the pump of GRANT and JONSSON as taught by TOGANO to provide for a compact and integral assembly of the pump and sump.


Regarding claim 4, GRANT as modified teaches the limitations of claim 2. JONSSON additionally teaches: wherein the condenser (28 and 102) has an integrated reservoir (104) and a pump (130) to move refrigerant (acting as lubricant) from a condenser sump to compressor bearings. 
GRANT as modified is silent regarding placing the electric pump inside the reservoir exterior to the condenser.
TOGANO teaches: a submersible pump (20) to move lubricant from a condenser sump to compressor bearings, where the reservoir (FIG. 3) and pump (20) are exterior to the condenser (5; ¶ 37).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GRANT and JONSSON with the teachings of TOGANO to rearrange the pump of GRANT and JONSSON as taught by TOGANO to provide for a compact and integral assembly of the pump and sump.

Regarding claim 7, GRANT as modified teaches the limitations of claim 6. GRANT as modified is silent regarding a time delay between the activation of the electric pump and the compressor.
TOGANO (FIG. 1) teaches: a controller (10) that (¶¶ 31-32) lubricates compressor bearing 3c via pump 20 and oil tank 17. Controller 10 activates (FIG. 3) the oil pump (at SA1) for a preset reference period Tas (at SA2) prior to starting the compressor (at SA4). Preferably, (¶ 43) the reference period Tas is set to be longer than a time required until all the lubricant stored in the oil tank 17 is sucked by the oil pump 20 and returned to the oil tank 17 via the compressor 3. Further (¶ 51), in a case of a behavior A illustrated in FIG. 4, before the reference period Tas elapses from the startup (time T0) of the oil pump 20, a state where the oil supply differential pressure P is equal to or more than the specified pressure Po is already maintained. Therefore, when the reference period Tas elapses (time T1), the compressor 3 starts immediately. Moreover (¶ 58), as the pressure in the chiller decreases, a specific volume of the refrigerant gas increases. Therefore, preferably, as the pressure in the chiller decreases, the reference period Tas or the extended operation period Tbs are be made longer.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine GRANT and JONSSON with the teachings of TOGANO to activate the compressor motor lubricating pump for a minimum time period before activating the compressor motor to insure sufficient compressor motor operation lubrication. 
It has been held that the optimization of a result-effective variable is obvious. In this, instance the time required for the compressor motor lubricating pump to provide sufficient compressor motor lubrication prior to compressor motor activation to improve compressor efficiency and lifespan. Therefore, because time required for the compressor motor lubricating pump to provide sufficient compressor motor lubrication is recognized as effecting the result of sufficient compressor motor lubrication; the value of the delay time, in this instance at least 5 seconds, is not a product of innovation but of ordinary skill and is obvious, see MPEP 2144.05(II).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRANT and JONSSON in further view of KING-GAGE (KING-GAGE, 6563-DOWNPIPE CHECK VALVE, hereinafter 6563-DOWNPIPE CHECK VALVE).
Regarding claim 15, GRANT as modified teaches the limitations of claim 1. GRANT additionally teaches:
wherein the first liquid coolant flowpath (17 to 12 to 15) includes a float controlled valve (16) connecting the liquid coolant output of the condenser (5) to the liquid coolant drive system (12).
GRANT is silent as to the construction of float controlled valve 6.
Regarding claim 15, 6563-DOWNPIPE CHECK VALVE teaches: that a float valve can be a check valve to prevent siphoning or backflow of liquid through a downpipe installed in tank level gauging applications. The float check valve utilizes a specially designed float pin that rises up to seal the valve shut when liquid enters from the downpipe through the bottom of the unit. The advantage of a float check is that it doesn’t create a pressure drop that would affect the level gauge reading.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of GRANT and JONSSON with the teachings of 6563-DOWNPIPE CHECK VALVE to employ a float check valve to prevent backflow.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONSSON in view of TOGANO.
Regarding claim 18, JONSSON discloses the limitations of claim 16. JONSSON additionally discloses:
driving the liquid coolant comprises operating an electric pump (¶ 49, resistive heating elements drive the liquid coolant,) coupled to the condenser (28).
JONSSON is silent as to heating element (pump) placement.
TOGANO teaches: a submersible pump (20) to move lubricant from a condenser sump to compressor bearings.
It would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to combine JONSSON with the teachings of TOGANO to rearrange the pump of JONSSON as taught by TOGANO to provide for a compact and integral assembly of the pump and sump.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

TODD A. JANKOWSKI (US-20130091878-A1) teaches a(n): COOLING DEVICES AND METHODS FOR USE WITH ELECTRIC SUBMERSIBLE PUMPS.
ANDREY YURIEVICH YAZYKOV (US-20150192130-A1) teaches a(n): CENTRIFUGAL MULTIPLE-IMPELLER ELECTRIC PUMP.
ARTHUR L. BUTTERWORTH (US-6564560-B2) teaches a(n): OIL-FREE LIQUID CHILLER.
RICHARD HEIDEN (US-20150276282-A1) teaches a(n): MOTOR COOLING SYSTEM FOR CHILLERS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763
/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763